Prospectus PACLX May 1, 2011 T. Rowe Price Capital Appreciation Fund–Advisor Class A relatively conservative stock fund seeking long-term capital appreciation. This class of shares is sold only through financial intermediaries. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Capital Appreciation Fund–Advisor Class1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 7 Useful Information on Distributions and Taxes 11 Transaction Procedures and Special Requirements 15 Distribution, Shareholder Servicing, and Recordkeeping Fees 18 3 More About the Fund Organization and Management 19 More Information About the Fund and Its Investment Risks 21 Investment Policies and Practices 25 Disclosure of Fund Portfolio Information 32 Financial Highlights 32 4 Investing with T. Rowe Price Account Requirements and Transaction Information 34 Purchasing Additional Shares 36 Exchanging and Redeeming Shares 36 Rights Reserved by the Funds 37 T. Rowe Price Privacy Policy 38 SUMMARY Investment Objective The fund seeks long-term capital appreciation by investing primarily in common stocks. It may also hold fixed income and other securities to help preserve principal value. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund’s Advisor Class Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fee s 0.60% Distribution and service (12b-1) fees 0.25% Other expenses 0.15% Acquired fund fees and expenses 0.01% Total annual fund operating expenses 1.01% Fee waiver/expense reimbursement 0.01%a Total annual fund operating expenses after fee waiver/expense reimbursement 1.00%b a T.
